Citation Nr: 0102862	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-23 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of eye injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A March 1996 rating decision, in pertinent part, 
denied service connection for tinnitus, denied a disability 
rating greater than 10 percent for the veteran's service-
connected hearing loss, and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of eye 
injury.  A June 1998 rating decision denied service 
connection for PTSD and hepatitis C.

In January 2000, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).  There is sufficient 
evidence of record to decide the tinnitus claim.  However, 
the other claims are the subject of the REMAND that follows.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In a June 1996 statement and 
his substantive appeal, the veteran raised a claim for 
service connection for a dental condition.  In addition to 
claiming hepatitis C, the veteran also claimed entitlement to 
service connection for hepatitis B in November 1997.  In a 
May 1997 statement, the veteran alleged he incurred shrapnel 
wound injuries to the low back and both lower legs (although 
the veteran's contentions were discussed in the initial 
December 1970 rating decision, a claim was not formally 
adjudicated).  An April 1996 VA outpatient treatment record 
shows that the veteran alleged he had a left knee condition 
due to an in-service injury.  These issues have not been 
adjudicated by the RO, and they are not inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, they are referred to the RO 
for appropriate action. 

In a September 1998 statement, the veteran requested a 
hearing on "jungle rot," in addition to the other claims 
now on appeal.  This issue was denied in the March 1996 
rating decision, but the veteran's notice of disagreement and 
substantive appeal did not address it.  Therefore, this issue 
is not on appeal.  It is unclear whether it was the veteran's 
intention to specifically raise another claim in the 
September 1998 statement.  See Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995) (the Board is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed by the appellant); see also Brannon v. West, 12 
Vet. App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it").  The veteran is hereby 
advised of the need to file a formal claim with the RO if he 
wishes to reopen this claim.


FINDINGS OF FACT

1.  The veteran was exposed to noise during service.

2.  The veteran currently has tinnitus, which the medical 
evidence indicates was, as likely as not, incurred during 
service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
1991) and § 5107 (West 1991, as amended by § 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist in the development of facts pertinent 
to the veteran's claims.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Even though the RO did not have the benefit of the explicit 
provisions of the VCAA, it appears that VA's duty to assist 
has been sufficiently fulfilled with respect to the tinnitus 
claim.  The veteran was not provided a VA examination that 
included an opinion as to the relationship between his 
complaints of tinnitus and his military service.  However, 
there is sufficient evidence is of record to decide the 
veteran's claim favorably, and a remand would serve no useful 
purpose.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The medical evidence shows a current diagnosis of tinnitus.  
See October 1995 VA examination report.  The veteran argues 
that he had extensive noise exposure during service, and he 
is certainly competent to report such.  He is also competent 
to report experiencing ringing in his ears since his period 
of military service.  His statements of inservice acoustic 
trauma are consistent with the circumstances of his service 
as an infantryman, where there was certainly the potential 
for exposure to acoustic trauma from weapons.  He has been 
granted service connection for hearing loss based on this 
acoustic trauma.  The Board has no reason to doubt the 
credibility of his statements.  

The veteran's current statements as to continuity of 
symptomatology are especially credible in light of his 
complaints of tinnitus during the 1970, 1972, and 1974 VA 
examinations.  Therefore, the post-service medical evidence 
shows complaints of tinnitus beginning less than one year 
after his separation from service.  Moreover, the veteran's 
service medical records showed a complaint of tinnitus in 
December 1969.  His reports of exposure to acoustic trauma 
during service are consistent with his service as an 
infantryman and corroborated by his service medical records. 

There are no medical opinions of record that indicate that 
the veteran's tinnitus is not related to his military 
service, and there is no evidence of post-service acoustic 
trauma.  The evidence is, at the very least, in equipoise 
regarding the veteran's claim.  Accordingly, he is entitled 
to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
tinnitus during his military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.102, 3.303 and 3.304.


ORDER

Service connection for tinnitus is granted.
REMAND

It is necessary to remand the veteran's hearing loss, eye, 
PTSD, and hepatitis C claims.  As indicated above, on 
November 9, 2000, the President signed into law the VCAA.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000). 

Although the RO has already conducted extensive development 
on this case, it is necessary to remand these claims to 
afford the veteran every possible consideration.  Because of 
the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision on these claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)). 

The Board notes that the veteran was granted Social Security 
disability benefits as of 1981.  It is not known for which 
medical condition(s) he is in receipt of such benefits.  
However, VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Therefore, the RO must request copies of all medical 
and adjudicative records developed by the Social Security 
Administration in connection with any claim for Social 
Security benefits. 

Additional due process is also needed on the veteran's eye 
and hearing loss claims.  The last statement of the case 
addressing these claims was issued in May 1996.  Thereafter, 
the RO received numerous VA and private treatment records.  
If a statement of the case was prepared before the receipt of 
additional evidence, a supplemental statement of the case 
must be furnished to the veteran as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  

Also, another VA examination is needed to evaluate the 
severity of the veteran's hearing loss disorder.  The last 
examination was conducted over five years ago, and does not 
provide sufficient information as to the current severity of 
this condition.  Moreover, the medical evidence is 
contradictory as to the level of impairment the veteran has 
due to his hearing loss disorder.  Earlier VA examinations 
conducted in the 1970s indicated that there was a non-organic 
explanation for the severity of the veteran's complaints of 
decreased hearing acuity, perhaps a psychogenic overlay.  The 
1995 VA examiner stated that psuedohypacusic behavior was 
present, which means a false level of hearing impairment was 
reported by the veteran.  

As the 1995 VA examiner explicitly stated, a rating cannot be 
based on the results of that examination.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The 1995 physician 
commented that an opinion could not be rendered as to whether 
the veteran's hearing loss disorder had, in fact, worsened 
because no records were available.  It is necessary that an 
examiner have the claims file available for review so that an 
informed opinion can be rendered as to the veteran's current 
level of disability due to his service-connected hearing loss 
disorder.  Because the most recent examination was done 
without benefit of the veteran's claims file, it is 
inadequate, and another examination must be conducted, taking 
into account the records of prior medical treatment contained 
therein.  See 38 C.F.R. § 4.2; see also VAOPGCPREC 20-95.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  This must include obtaining 
all VA and Social Security records.  In 
particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  When the above development is 
accomplished, the veteran should be 
scheduled for a VA audiological 
evaluation with audiometric studies to 
determine the current severity of his 
service connected bilateral hearing loss.  
The veteran is hereby advised that if he 
fails to report for a scheduled 
examination, without good cause, his 
claim for an increased rating will be 
denied.  The examiner must be given the 
opportunity to review the claims folder 
in conjunction with the examination, and 
should indicate in the report that the 
claims file was reviewed.  The audiometry 
results should be certified for rating 
purposes. 

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
above development is completed.  If any 
opinion/report is deficient in any manner 
or fails to include adequate responses to 
the specific questions presented, it must 
be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should also ensure that all 
notification and development action 
required by the VCAA is completed.

4.  Thereafter, the RO should 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In readjudicating the 
hearing loss claim, the RO should 
consider whether either the new or the 
old version of the rating criteria for 
hearing disorders is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  The SSOC must also (a) 
address all evidence received since the 
May 1996 statement of the case that is 
pertinent to the eye and hearing loss 
claims, and (b) contain the old and new 
rating criteria for hearing loss 
disorders.  If the veteran fails to report 
for an examination, 38 C.F.R. § 3.655 
should be considered/ applied.  The 
veteran should have the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



